Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2016

                                    No. 04-15-00741-CR

                                Eduardo Ernesto CARIELO,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2826
                      Honorable Kevin M. O'Connell, Judge Presiding

                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to August 17, 2016. No further extensions will be granted.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court